If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                       UNPUBLISHED
In re STINSON, Minors.                                                 October 27, 2022

                                                                       No. 360303
                                                                       Wayne Circuit Court
                                                                       Family Division
                                                                       LC No. 2019-000511-NA


Before: RONAYNE KRAUSE, P.J., and JANSEN and MURRAY, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the trial court order terminating her parental rights
to her minor children, BRS, DJS, KCS, and RHS, under MCL 712A.19b(3)(g) (failure to provide
proper care and custody) and (j) (child is reasonably likely to be harmed if returned to parent’s
home).1 We affirm.



1
  In its brief on appeal, petitioner argues that this Court lacks jurisdiction over this appeal because
respondent’s claim of appeal was not timely filed. Petitioner notes that the court terminated
respondent’s parental rights on November 10, 2021, that respondent requested appellate counsel
on February 8, 2022, and the claim of appeal was not filed until February 15, 2022. MCR
3.993(C)(1) provides that “[e]xcept as modified by this rule, chapter 7 of the Michigan Court Rules
governs appeals from the family division of the circuit court.” MCR 7.204(A)(1) provides, among
other things, that “an appeal of right in any civil case must be taken within 21 days” from entry of
“the judgment or order appealed from” or an “order appointing counsel.” MCR 3.993(D)(1)
requires that a request for appointment of appellate counsel be made “within 14 days after notice
of the order is given or an order is entered denying a timely filed postjudgment motion.”
(Emphasis added.) In this case, there is no indication that respondent was served with the order
terminating parental rights at or near the November 10, 2021 termination hearing. Instead, the
lower court record and documents attached to the claim of appeal show that an “Advice of Rights
after Order Terminating Parental Rights” was not “mailed/served” until February 8, 2022, that a
request for court-appointed appellate counsel was filed with the court on February 8, 2022, and
that the “Claim of Appeal and Order Appointing Appellate Counsel” was signed by the trial court



                                                 -1-
                                 I. FACTUAL BACKGROUND

        Respondent has given birth to four children, all currently under the age of six. Her three
oldest children, BRS, DJS, and KCS, were fathered by D. Stinson, Sr. (hereinafter “Stinson”). No
legal father was ever established for respondent’s youngest daughter, RHS, but testimony indicated
that respondent has identified Stinson as RHS’s biological father.

        In 2019, Stinson’s parental rights to the three oldest children were terminated because he
severely abused one of the children. These child protective proceedings were initiated in March
2019, after DJS, then a year old, suffered second- and third-degree burns to his feet while in
Stinson’s care. The third-degree burns required debridement and multiple skin grafting surgeries.
Stinson claimed that DJS climbed into the bathtub, accidentally turned on the hot water, and then
stood there for a few seconds before crying. However, expert testimony indicated that the presence
of clear white lines of demarcation on both legs established forcible immersion burns. The trial
court concluded in the 2019 proceedings that DJS’s injuries were nonaccidental, that Stinson
intentionally caused injury to the infant, and that he failed to take responsibility for his actions.
Thereafter, the court terminated Stinson’s parental rights to the three oldest children under MCL
712A.19b(3)(b)(i), (g), (j), (k)(iii), and (k)(iv). This Court affirmed the termination of Stinson’s
parental rights to these children in 2020. In re Stinson, unpublished per curiam opinion of the
Court of Appeals, issued April 30, 2020 (Docket No. 350435); In re K C Stinson, unpublished per
curiam opinion of the Court of Appeals, issued July 30, 2020 (Docket No. 351943).2 Stinson also
pleaded guilty to second-degree child abuse, and was sentenced in 2020 to two years’ probation.

         Respondent was identified as a nonrespondent parent in the 2019 proceedings. That is, the
Department of Health and Human Services (DHHS) did not seek termination of her parental rights
for failing to protect DJS from Stinson’s physical abuse. After the 2019 termination of Stinson’s
parental rights, the children remained in respondent’s care and the trial court terminated its
jurisdiction.

        In June 2021, Child Protective Services (CPS) received a complaint that Stinson was seen
striking one of the male children with enough force that the child fell to the ground. The
investigation that followed resulted in CPS discovering, on two consecutive days in June 2021, the
children in Stinson’s unsupervised care while respondent was at work. CPS removed the children
from respondent’s home and placed them with relatives under a safety plan. On September 22,
2021, DHHS filed a petition seeking termination of respondent’s parental rights at initial
disposition. The petition alleged that it was contrary to the welfare of the children to remain in
respondent’s care because of her improper supervision, failure to protect, and threatened harm.
Although the petition referenced the 2019 termination of Stinson’s parental rights and the facts
related thereto, there were no allegations that respondent failed to protect DJS from the 2019 abuse.
The petition also alleged that Stinson had recently struck one of the children and that another child


on February 9, 2022. The claim of appeal was filed on February 15, 2022. Thus, respondent’s
claim of appeal was timely filed within 21 days of the appointment of appellate counsel.
2
 KCS was born after the March 2019 incident and, consequently, he was the subject of a separate
petition, order of termination, and appeal to this Court.


                                                -2-
had a bruise on his upper arm that “appeared that someone had grabbed him really hard.” Stinson
was not identified as a respondent in the petition. Rather, as to the three oldest children, it was
noted that his parental rights had been terminated, and as to RHS, Stinson was identified as her
putative father.

        During hearings in November 2021, the court found grounds to assume jurisdiction over
the children. It then concluded that there was clear and convincing evidence to terminate
respondent’s parental rights under MCL 712A.19b(3)(g) and (j), and that termination of
respondent’s parental rights was in the children’s best interests. Thereafter, respondent appealed
to this Court.

                                             II. ANALYSIS

                                    A. REASONABLE EFFORTS

        As an initial matter, we note that respondent asserts in her brief on appeal that she “was
never given a treatment plan or instruction to help her protect the children from [Stinson] which
she tried her best to do,” and that the court “could have taken temporary custody and helped
[respondent] set up a better plan to never allow [Stinson] to come in contact with the children.”
To the extent that this can be read as an argument that the trial court failed to order DHHS to
provide reasonable efforts toward reunification or determine that aggravated circumstances existed
to preclude reasonable efforts, see In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010); MCL
712A.19a(2), we conclude that this argument is waived. This argument was not included in
respondent’s statement of the questions presented in her brief on appeal nor did she cite any
authority in support of this argument. Caldwell v Chapman, 240 Mich App 124, 132; 610 NW2d
164 (2000). The failure to properly brief an issue on appeal constitutes abandonment. People v
McGraw, 484 Mich 120, 131 n 36; 771 NW2d 655 (2009). Therefore, this issue is not properly
before this Court.

                                     B. STATUTORY GROUNDS

       The trial court did not clearly err when it found clear and convincing evidence to terminate
respondent’s parental rights under MCL 712A.19b(3)(g) and (j).

         In order to terminate parental rights, the trial court must find that at least one of the statutory
grounds for termination has been established by clear and convincing evidence. In re Trejo, 462
Mich 341, 355; 612 NW2d 407 (2000). This Court reviews the trial court’s findings under the
clearly erroneous standard. MCR 3.977(K). A finding is clearly erroneous if the reviewing court
is left with a definite and firm conviction that a mistake has been committed. In re Miller, 433
Mich 331, 337; 445 NW2d 161 (1989).




                                                    -3-
       The trial court terminated respondent’s parental rights under MCL 712A.19b(3)(g)3 and (j)
which permit termination under the following circumstances:

               (g) The parent, although, in the court’s discretion, financially able to do so,
       fails to provide proper care or custody for the child and there is no reasonable
       expectation that the parent will be able to provide proper care and custody within a
       reasonable time considering the child’s age.

                                              * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

The record supports the trial court’s reliance on these statutory grounds. There was clear and
convincing evidence that respondent lacked the parenting skills necessary to properly supervise
her children and protect them from known risks of harm.

         The court took judicial notice of the prior child protective proceeding, which established
that in 2019, respondent’s then one-year-old son, DJS, suffered second- and third-degree burns to
his feet while in Stinson’s care. During this earlier proceeding, experts explained that the presence
of white clear lines of demarcation on both legs established that the burns were not accidental, but
were a consequence of “forcible immersion.” As a result of these events, Stinson’s parental rights
to respondent’s three oldest children were terminated. The evidence further established that
respondent was aware of these prior proceedings and knew that Stinson eventually pleaded guilty
to child abuse charges. There was also testimony that respondent understood that Stinson was not
permitted to have any contact with the children, supervised or unsupervised. Despite this
knowledge, there was clear and convincing evidence that respondent left the children alone in
Stinson’s care on at least two occasions, for several hours. Indeed, there was sufficient evidence
to support the court’s finding that respondent permitted Stinson to continue to have a role in the
children’s lives despite the termination of his parental rights. The evidence was sufficient to
support the court’s finding that respondent failed to properly supervise the children and, as a
consequence, she exposed them to a known risk of danger.

       Further, it was unlikely that respondent would be able to provide proper care and custody
within a reasonable time and, as a consequence, the children would continue to be at risk of harm
in the future if returned to respondent’s care. The evidence demonstrated that respondent’s
parenting skills and parental judgment were poor. Even when she was advised of the obvious
dangers, her conduct evidenced that she was unwilling or unable to protect her children from
known risks of harm. Not only did respondent leave the children alone and unsupervised with the


3
  In its oral ruling the court recited the wrong version of MCL 712A.19b(3)(g), which the
Legislature amended by 2018 PA 58, effective June 12, 2018. The current version of MCL
712A.19b(3)(g) replaces “without regard to intent” with “although, in the court’s discretion,
financially able to do so[.]” However, in its written opinion, the court applied the proper version
of the statute.


                                                -4-
man who severely abused one of her children, she allowed this man to be in the home ostensibly
to continue to refurbish the house. Further, there was credible evidence from which the court could
conclude that after the termination of Stinson’s parental rights, respondent became pregnant and
gave birth to his child. At the very least, respondent admitted that she had sex with Stinson after
the termination of his parental rights.

         The evidence demonstrated that respondent was reluctant, indeed, unwilling to place her
children’s safety ahead of her own needs. Not only did she continue a relationship with a known
child abuser, she allowed this individual to have contact with her children despite being warned
that, if discovered, her own parental rights would be in jeopardy. Accordingly, there was clear
and convincing evidence to support the court’s finding that the children would be harmed it
returned to respondent’s care.

                                        C. BEST INTERESTS

       A preponderance of the evidence supports the trial court’s finding that termination of
respondent’s parental rights is in the children’s best interests.

        Once a statutory ground for termination has been established, the trial court must find that
termination of parental rights is in the child’s best interests before it can terminate parental rights.
In re Olive/Metts Minors, 297 Mich App 35, 40; 823 NW2d 144 (2012). Whether termination of
parental rights is in a child’s best interests must be proven by a preponderance of the evidence. In
re Moss, 301 Mich App 76, 90; 836 NW2d 182 (2013). This Court reviews for clear error a trial
court’s finding that termination of parental rights is in a child’s best interests. In re Jones, 286
Mich App 126, 129; 777 NW2d 728 (2009).

        “If the court finds that there are grounds for termination of parental rights and that
termination of parental rights is in the child’s best interests, the court shall order termination of
parental rights and order that additional efforts for reunification of the child with the parent not be
made.” MCL 712A.19b(5). The court may consider several factors when deciding if termination
of parental rights is in a child’s best interests, including the child’s bond to the parent, the parent’s
parenting ability, the child’s need for permanency, stability, and finality, and the advantages of a
foster home over the parent’s home. In re Olive/Metts, 297 Mich App at 42. The court may also
consider psychological evaluations, the child’s age, continued involvement in domestic violence,
and a parent’s history. In re Jones, 286 Mich App at 131. “The trial court should weigh all the
evidence available to determine the children’s best interests.” In re White, 303 Mich App 701,
713; 846 NW2d 61 (2014). In considering the child’s best interests, the trial court’s focus must be
on the child and not the parent. In re Moss, 301 Mich App at 87.

        The trial court did not clearly err when it found that termination of respondent’s parental
rights was in the children’s best interests. There was a great deal of evidence that respondent was
able to provide financially for the children and create a suitable physical home environment.
Respondent was employed and she and the maternal grandfather had purchased a home from the
Detroit Land Bank. It appears that respondent and both the maternal and paternal relatives were
participating in efforts to refurbish this home so that respondent and the children would have
affordable and suitable housing. There was also testimony that a parent-child bond existed, that




                                                  -5-
the children were always happy to see respondent, that respondent consistently attended parenting
time, and that respondent engaged appropriately with her four children during visits.

         However, despite the foregoing, there was compelling evidence that respondent did not,
and would not, recognize known risks of harm. Respondent denied that she continued to have a
relationship with Stinson. However, the record suggests otherwise. Respondent admitted that on
at least one occasion she had sex with Stinson after his parental rights were terminated, and she
continued to permit him to participate in the repairs on her home. Respondent’s willingness to
accept free labor actually came at the cost of exposing her children to a known danger. The record
suggests that respondent rationalized her conduct by asserting her belief that Stinson could be
around the children if supervised. However, even if respondent actually thought that was
permissible, it is clear that it was not realistic. Respondent’s lack of insight into the consequences
of her actions suggest that she will not be able to keep her children safe. Accordingly, although it
appears as if the respondent could provide a physical home for the children, on balance, this was
outweighed by the children’s need for safety and security.

        At the time of the termination hearing, two of the children were placed with a paternal
relative and two were living with a maternal relative. Although placement with a relative weighs
against termination, and the fact that a child is living with relatives must be considered, a trial court
may terminate parental rights in lieu of placement with relatives if it finds that termination is in
the child’s best interests. In re Olive/Metts, 297 Mich App at 43. In this case, the trial court
acknowledged the relative placements, but it found that under the circumstances in this case,
relative placement did not weigh against termination. The court found that the extended family
actually enabled contact with Stinson. Indeed, the court implored DHHS to investigate the
children’s placement more thoroughly. Ultimately, the court concluded that termination of
respondent’s parental rights was in the children’s best interests despite being placed with relatives
because this was the best avenue by which the children would be afforded the greatest opportunity
to achieve safety, stability, and permanence.

        Thus, the court properly weighed the appropriate factors when considering the children’s
best interests. Although respondent could provide for the children’s physical needs, there was
insufficient evidence to find that she could keep them safe. On balance, a preponderance of the
evidence weighed in favor of terminating respondent’s parental rights. Considering this, the trial
court did not clearly err.

        Affirmed.

                                                                /s/ Amy Ronayne Krause
                                                                /s/ Kathleen Jansen
                                                                /s/ Christopher M. Murray




                                                  -6-